DETAILED ACTION
Claims 1-22 are pending in the instant application, Applicant amending claims 1-11 and 16-19.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 Abstract Idea
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the 

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 11-22 fall within a statutory class of process, machine, manufacture, or composition of matter. Claims 1-10 do not fall within a statutory class (for reasons discussed further below) and so are not patent eligible at Step 1. In keeping with the practice of compact prosecution, the Examiner will continue the analysis of claims 1-10 as patent ineligible as an abstract idea.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
defining a plurality of subsurface realizations from a given set of subsurface scenarios;

discretizing a decision space to determine a plurality of distinct decision scenarios;

sparsely sampling the subsurface realizations to determine a candidate subset of the plurality of subsurface realizations



selecting a depletion plan for the geological subsurface of the area of interest based on the determined risk and reward values for each of the plurality of distinct decision scenarios.

These steps are abstract in nature because they are directed towards the mathematical relationships and mathematical calculations associated with modeling hydrocarbon reservoir. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
associating each of the candidate subset of the plurality of subsurface realizations with a respective one of the plurality of distinct decision scenarios;

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as 

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
As discussed above and below, claim 1 does not recite a physical embodiment. As such, the claim 1 does not recite any additional elements for consideration.


The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims include:
An apparatus, comprising:

one or more processors; and

a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

a search processor

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus 
As discussed above and below, claim 1 does not recite a physical embodiment. As such, the claim 1 does not recite any additional elements for consideration.
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims include:
An apparatus, comprising:

one or more processors; and

a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

a search processor

These remaining claims recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 9, 10, and 44 and figure 1. 


CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 1-22 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (what the Examiner thinks the prior art means and how it applies to what he thinks your claim means).

The Examiner then sets out how the cited prior art falls within the entirety of the breadth of his interpretation of the specific claim terms or elements (citing as much as possible in the mapping to specific portions of the prior art).

Claim Interpretation
Claim Mapping
Subsurface realization
a subsurface model (e.g., a geologic model) with rock and fluid properties fully defined. It is created from a subsurface concept or scenario by assigning geometry and location to faults, horizons, and boundaries, and values to properties which may be utilized for computations and quantitative queries.
Realization
a subsurface model ( e.g., geologic model) created from a concept or scenario by assigning geometry and location to faults, horizons, and boundaries; and values to properties which may be utilized for computations and quantitative queries.

Subsurface scenario
a concept or partial subsurface model in combination with select parameters and their ranges used to build realizations of subsurface models by deterministically or stochastically varying these parameters. A subsurface scenario is derived from a 
Scenario
a concept or partial subsurface model in combination with select parameters and their ranges used to build realizations of subsurface models by deterministically or stochastically varying these parameters. Examples may be 
Decision space
the set of all possible decisions that can be made to address a set of development and depletion questions or objectives. A decision may provide satisfactory outcomes for many subsurface scenarios.
Parameter space

Decision scenario
the combination of a decision, representing a decision class of equivalent decisions, and a "representative" subsurface model used to "communicate" to decision makers under what conditions the decision class is satisfactory in terms of the decision metrics.
rank the plurality of
instantiated realizations
The analysis may include ranking the realizations based on a specified response, such as expected ultimate recovery or the maximum amount of oil, gas, or water produced for a specified period of time.
Depletion plan
Specific plan for removing hydrocarbons from a specific geological subsurface of the area of interest.
Development plan
Specific plan for developing a specific reservoir
Stopping criteria
A predetermined criterion which triggers stopping iteration of the model.
Stopping criterion




Claim Rejections - 35 USC § 102
Claims 1-5, 11-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Imhof, US 2016/0090825.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A computer-implemented method, comprising:
defining, via a processor, a set of subsurface scenarios based on input comprising an unknown property of a geological subsurface of an area of interest;
defining a plurality of subsurface realizations from the given set of subsurface scenarios;
Imhof (paragraph 43) teaches rapidly generating and analyzing variations of subsurface models realized from scenarios.

discretizing a decision space to determine a plurality of distinct decision scenarios;
Imhof (paragraph 44) teaches discretization by allowing the exploration of fault connectivity, for example, the substitution of one long contiguous fault by a set of fault relays. The set of fault relays are a discretization of the single long fault.

sparsely sampling the subsurface realizations to determine a candidate subset of the plurality of subsurface realizations;
Imhof (paragraph 84) teaches appropriate sampling of the parameter space.

associating each of the candidate subset of the plurality of subsurface realizations with a respective one of the plurality of distinct decision scenarios;
Imhof (paragraph 58) teaches associating realizations with decision scenarios by ranking the realizations based on a specified response, such as expected ultimate recovery or the maximum amount of oil, gas or water produced for a specified period of time. Each listed response is a decision scenario and the various ranked realizations are ordered set of realizations associated with that response.

modelling each of the plurality of distinct decision scenarios based on each of the candidate subset of the plurality of subsurface realizations to determine risk and reward values for each of the plurality of distinct decision scenarios.
Imhof (paragraphs 43, 50-51, and 113-114) teaches assessing risk and uncertainty.

selecting a depletion plan for the geological subsurface of the area of interest based on the determined risk and reward values for each of the plurality of distinct decision scenarios.
Imhof (paragraph 36) teaches concerning development plans for a particular reservoir and teaches (paragraph 58) ranking realizations based on the expected ultimate recovery (EUR). The development plan is reads on the depletion plan of the instant application because they are functionally the same because they are a specific plan for how to develop the reservoir in order to deplete it of its hydrocarbons.

AS TO CLAIM 2 (of 1) 
wherein sparsely sampling the subsurface realizations comprises:
selecting a candidate subsurface realization;
determining an optimal decision scenario associated with the candidate subsurface realization from among the plurality of distinct decision scenarios;
Imhof (paragraph 58) teaches associating realizations with decision scenarios by ranking the realizations based on a specified response, such as expected ultimate recovery or the maximum amount of oil, gas or water produced for a specified period of time. Each listed response is a decision scenario and the various ranked realizations are ordered set of realizations associated with that response.

iterating the selecting and determining steps until a stopping criteria is satisfied.
Imhof (paragraph 84) teaches appropriate sampling of the parameter space.

AS TO CLAIM 3 (of 2) 
wherein the stopping criteria is related to the plurality of distinct decision scenarios.
Imhof (paragraph 85) teaches the stopping criterion attempts to predict the number of 'states' and locate the transitions between the discovered states in the parameter space.

AS TO CLAIM 4 (of 2) 
wherein the stopping criteria comprises determining that at least one candidate subsurface realization is associated with each of the plurality of distinct decision scenarios.
Imhof (paragraph 108) teaches  it may also be advantageous o input not only one base realization into the process of blocks 101 to 108, but to iterate over multiple base realizations. Each base realization corresponds to a different scenario. A scenario is an alternative working hypothesis; or in the context of this disclosure, a scenario is an alternative concept. The workflow uses at least one concept that in a preferred embodiment is generated from a base realization. Preferably, however, multiple base realizations may be reduced to multiple concepts that differ from each other. Each of these different concepts may represent a different scenario.

AS TO CLAIM 5 (of 2) 
wherein the stopping criteria comprises determining that a new one of the plurality of distinct decision scenarios has not been associated with a candidate subsurface realization within a predetermined number of iterations of the selecting and determining steps.
Imhof (paragraph 84) teaches that the number of repetitions may be controlled by the user or an agent directly by 

AS TO CLAIMS 11-15 
The claims recite elements substantially similar to those recited in claims 1-5. Thus, the art and rationale of claims 1-5 applies. 

AS TO CLAIMS 19-21 
The claims recite elements substantially similar to those recited in claims 1-3. Thus, the art and rationale of claims 1-3 applies. 

Claim Rejections - 35 USC § 103
Claims 6-10, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Imhof, US 2016/0090825, in view of Ingham, US 2010/0088082.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.
AS TO CLAIM 6 (of 1) 
wherein determining the risk and reward values for each of the plurality of distinct decision scenarios comprises performing a computation based on the results of the modelling to assess risk and reward.
Imhof (paragraphs 43, 50-51, and 113-114) teaches assessing risk and uncertainty, but does not explicitly teach performing a computation based on modelling results.
However, Ingham (paragraph 48) teaches performing analysis based upon modeling results to assess risk or economic tolerance.
Imhof and Ingham are complementary art, as they are both directed to modeling of hydrocarbon fields or reservoirs. As such, it would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Imhof and Ingham, with the motivation of producing higher fidelity models.

AS TO CLAIM 7 (of 6) 
assigning a probability to each subsurface scenario of the candidate subset of the plurality of subsurface scenarios.
Imhof does not teach but Ingham (paragraph 47) teaches assigning probability to multiple models.

AS TO CLAIM 8 (of 6) 
wherein assessing the risk and reward may include both the modeling results and probabilities assigned to the scenarios.
Imhof does not teach but Ingham (paragraph 48) teaches performing analysis based upon modeling results to assess risk or economic tolerance. Ingham (paragraph 47) teaches assigning probability to multiple models.

AS TO CLAIM 9 (of 6) 
wherein the computation comprises averaging the results of the modelling.
Imhof does not teach but Ingham (paragraph 52) teaches averaging over several models.

AS TO CLAIM 10 (of 6) 
wherein the computation comprises computing a weighted average based on assigned probabilities.
Imhof does not teach but Ingham (paragraph87) teaches weighted analysis by focusing on the portion of the value chain which has the most significant economic impact.

AS TO CLAIMS 16-18 
The claims recite elements substantially similar to those recited in claims 6-8. Thus, the art and rationale of claims 6-8 applies. 

AS TO CLAIM 22 
The claims recite elements substantially similar to those recited in claim 9. Thus, the art and rationale of claim 9 applies. 

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the claim objection:
Applicant’s amendment to claims 6 and 16 are sufficient to overcome the previous objection to those claims and the objection to the claims is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s amendments to claim 1 are sufficient to overcome the previous rejection under 35 U.S.C. 101 Software per se and the rejection under 35 USC 101 Software per se is withdrawn.

The Applicants respectfully assert that the amended claims are not directed to a mental process but, rather, are explicitly directed to a computer-implemented process. This argument is unpersuasive because it fundamentally misunderstands the analysis under the Alice/Mayo framework. Using a generic computing embodiment to conduct an abstract idea is the crux of the Alice/Mayo analysis, as that is specifically the embodiment which the Alice decision found not eligible for patent protection.

Concerning the rejection under 35 USC 102 and 103:
Applicant’s argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above. More generally, the claim language (while not indefinite) is very broad. This great breadth lead the Examiner to include the Secret Decoder Ring in order to inform Applicant of the extent to which the claim language goes and how the prior art reads on that claim language. The explanations given in the SDR and the rejection above show that the broadest reasonable interpretation of the claim elements are satisfied by the cited prior art.
Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623